Per Curiam.
Under the pleadings and evidence, the issues of negligence and contributory negligence were properly submitted; and, while the contributory negligence issue might have been answered otherwise, *628the jury upon conflicting evidence saw fit to resolve it in favor of defendant.
A careful examination of plaintiff’s assignments of error fails to disclose prejudicial error in the challenged rulings on evidence or as to challenged features of the charge. Indeed, it appears that the presiding judge fully and correctly instructed the jury as to the law applicable to the factual situations having support in the evidence.
No error.
Johnson, J., not sitting.